Citation Nr: 0917651	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  03-03 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral knee 
disability, to include Osgood-Schlatter disease and 
chondromalacia.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The Veteran had active service from August 2001 to February 
2002 and had six months and eighteen days of prior inactive 
service, which has not been verified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim.

The case was previously before the Board in April 2004, 
November 2005, and October 2008, at which times it was 
remanded for additional development.  

As a final preliminary matter, the Board notes that the 
record contains a letter from the Appeals Management Center 
(AMC) to the appellant's representative dated on April 4, 
2009, providing the representative with a copy of the April 
2009 Supplemental Statement of the Case and advising that 
they had 30 days from the date of the letter to complete and 
return a VA Form 646 and/or additional argument by memorandum 
or letter.  The record shows that the 30-day period has 
expired and the record does not reflect that the Veteran's 
representative submitted further argument, to include a VA 
Form 646, within the 30-day period.  As such, the Board will 
proceed to adjudicate this appeal based on the evidence and 
argument of record.



FINDINGS OF FACT

1.  Clear and unmistakable evidence of record establishes 
that the Veteran's Osgood- Schlatter disease pre-existed 
service, and was not chronically aggravated by active 
service.

2.  Pre-existing Osgood-Schlatter disease has not been shown 
by competent clinical evidence of record to have undergone 
chronic increase in service.  

3.  Current bilateral chondromalacia patellae with 
patellofemoral pain syndrome has not been clinically 
dissociated from patellar tendonitis and/or patellofemoral 
pain syndrome diagnosed during active service.


CONCLUSIONS OF LAW

1.  Osgood Schlatter disease was not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2008).

2.  Bilateral chondromalacia patellae with patellofemoral 
pain syndrome was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.
 
In the present case, VA satisfied its duty to notify by means 
of June 2002, April 2004, February 2006, August 2006,  
January 2007, March 2007, and October 2008 letters from the 
agency of original jurisdiction (AOJ) to the appellant that 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence, and provided him with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal in the event of 
award of the benefit sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and VA examination 
reports.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.



Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded 
a presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) 
(1999).

Under the provisions of 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b). A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology. Aggravation is characterized by an increase in the 
severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease. Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1

Legal Analysis

The Veteran asserts that service connection is warranted for 
bilateral knee disability.   

1.  Osgood-Schlatter disease

Post-service VA examinations show that the Veteran has a 
current Osgood-Schlatter disease diagnosis.  However, after 
careful review of the evidence of record, the Board finds 
that clear and unmistakable evidence of record establishes 
that such condition pre-existed service and was not 
aggravated by service.  In this regard, a Report of Medical 
examination provided in conjunction with the Veteran's July 
2001 entrance examination shows that the examiner reported 
that the Veteran's lower extremities were normal.  Likewise, 
on the corresponding Report of Medical History, the Veteran 
denied a history of swollen or painful joints, knee trouble, 
knee surgery, or bone or joint deformity.  Therefore, the 
Veteran is entitled to the presumption of soundness on 
entering service.  However, a January 2, 2002 service 
treatment record shows that x-rays were taken of the 
Veteran's knees after he complained of bilateral knee pain.  
Such x-rays reportedly showed the existence of an old left 
tibial tubercle avulsion fracture and an irregular right 
tibial tubercle.  The examiner indicated that the Veteran had 
a probable history of Osgood-Schlatter disease that was 
consistent with an old left knee fragmental fracture.  On 
January 7, 2002, it was again reported that the Veteran's x-
rays were consistent with a history of Osgood-Schlatter 
disease.  A January 15, 2002 service treatment record also 
shows that the Veteran had a left tibial tubercle avulsion 
fragment that was consistent with Osgood-Schlatter disease.  
The examiner from the Veteran's March 2009 VA examination 
stated that the Veteran's Osgood-Schlatter disease "would 
have been present prior to his service in the military 
service."  Therefore, based on the above-referenced 
evidence, the Board finds that there is clear and 
unmistakable evidence that the Veteran's Osgood-Schlatter 
disease, not formally identified on entrance to service, 
existed prior to service.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304.

Further, clear and unmistakable evidence of record also shows 
that the Veteran's pre-existing Osgood-Schlatter disease was 
not chronically aggravated by active service.  Although the 
Veteran's service treatment records reflect that he 
complained of bilateral knee pain in conjunction with the 
reported findings of a history of Osgood-Schlatter disease, 
the Board finds that such recorded complaints reflect no more 
than that the pre-existing disorder was intermittently 
symptomatic during service.  Additionally, while the March 
2009 VA examiner opined that military activity "could 
exacerbate" the symptoms, such statement implies acute 
exacerbation of the symptoms, as it does not reference 
chronic increase in the disability.  Moreover, the clinical 
record establishes that, prior to his December 2001 
complaints of pain, there is no evidence that the Veteran 
complained of, or sought treatment for pain associated with 
his Osgood-Schlatter disease.  Further, there is no evidence 
or a medical opinion suggesting that the Veteran's Osgood-
Schlatter disease was chronically aggravated by active 
service.  

As bilateral Osgood-Schlatter disease has been shown by clear 
and unmistakable evidence to have pre-existed service, and to 
not have been chronically aggravated in service, the 
presumption of soundness on induction as to bilateral Osgood-
Schlatter disease has been rebutted.  In view of the 
discussion above, the Board also finds that the preponderance 
of the evidence is against a finding that the veteran has met 
his burden of showing that pre-existing bilateral Osgood-
Schlatter disease was chronically aggravated in service 
pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  
Accordingly, service connection for bilateral Osgood-
Schlatter disease is not warranted.  

2.  Chondromalacia/ Patellofemoral Syndrome

A July 2002 VA examination report shows that the Veteran was 
diagnosed with bilateral chondromalacia patella.  Likewise, 
the examiner from the Veteran's March 2009 VA examination 
stated that the Veteran's complaints of anterior knee pain 
were consistent with patellofemoral syndrome or 
chondromalacia.  

The Veteran's service treatment records also show that the he 
complained of bilateral knee pain that examiners indicated 
was patellar tendonitis and/or patellofemoral pain syndrome.  
Such records also show that as a result of his patellar 
tendonitis, the Veteran was referred for, and received an 
entry level separation.  At that time, it was noted that the 
Veteran's bilateral knee disability had not been incurred by 
injury, had not been aggravated by active military service, 
and was unlikely to change if retained.

With respect to the etiology of the Veteran's patellofemoral 
syndrome or chondromalacia, the March 2009 VA examiner stated 
that he would be:

... speculating that [the Veteran's] 
activity in the military was the sole 
cause of his symptoms.  Definitely, his 
activity in the military could exacerbate 
these symptoms just as likely as his 
current activities as an electrician can 
and do exacerbate his anterior knee pain 
symptoms.  Essentially, any activity that 
causes him to kneel or do a lot of 
squatting will exacerbate the 
patellofemoral syndrome, be it the 
military PT requirements or his duties as 
an electrician.

In reviewing this opinion, the Board finds that the examiner 
did not clinically dissociate the Veteran's in-service 
bilateral knee patellar tendonitis and/or patellofemoral pain 
syndrome from his current bilateral patellofemoral syndrome 
or chondromalacia.  Further, there is no other clinical 
evidence of record that the Veteran's current bilateral 
patellofemoral syndrome and/or chondromalacia is 
distinguishable from the bilateral knee patellar tendonitis 
and/or patellofemoral pain syndrome that he was diagnosed 
with while in service.  Moreover, it has not been shown by 
competent clinical evidence of record that the current 
bilateral chondromalacia patellae represents a natural 
progression of the pre-existing Osgood-Schlatter disease.

The Board notes that the Veteran is competent and credible to 
give evidence about what he experienced; for example, he is 
competent to report that he experienced bilateral knee pain 
in service and continues to experience bilateral knee pain.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, in the absence of any evidence of record 
dissociating the Veteran's current bilateral patellofemoral 
syndrome and/or chondromalacia from his documented bilateral 
knee patellar tendonitis and/or patellofemoral pain syndrome 
in service, the Board, in resolving all doubt in the 
veteran's favor, finds that a grant of service connection is 
warranted for bilateral chondromalacia patellae with 
patellofemoral pain syndrome.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral 
chondromalacia patellae with patellofemoral pain syndrome is 
granted. 


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


